Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/217564, filed on 03/30/2021. Claims 1-16 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brawley et al. (EP 3461747 B1).                                                                                                                                                                                         

Regarding Claim 1, Brawley teaches an aircraft wing box (Fig. 1 element 100), comprising: a fuel tank with a fuel-tight boundary; upper and lower covers (Fig. 1 elements 110 and 120); forward and aft spars (Fig. 1 elements 140); and a partition which provides part of the fuel-tight boundary of the fuel tank (Fig. 2 element 230) , the partition comprising an inboard portion (Inboard edge of element 230; Fig. 2), an outboard portion (Outboard edge of element 230; Fig. 2), and an intermediate portion between the inboard and outboard portions (Intermediate section of element 230 between outboard and inboard edges; Fig. 2), wherein: each cover is attached to each spar (Fig. 1 Connections to elements 140); the inboard portion of the partition is joined to each cover and joined to one of the spars; the outboard portion of the partition is joined to each cover and joined to one of the spars; each cover is joined to the partition; and the inboard, outboard and intermediate portions of the partition are integrally formed as a single-piece (Shown in Fig. 2).

Regarding Claim 2, Brawley teaches the limitations set forth in Claim 1 and further discloses the covers and one or both of the spars provide part of the fuel-tight boundary of the fuel tank (Fuel tight boundary 230 shown in Fig. 2).

Regarding Claim 3, Brawley teaches the limitations set forth in Claim 3 and further discloses the inboard portion is joined to one of the spars and the outboard portion is joined to the other one of the spars (Spars 140 of the wing box shown in Fig. 1; “The wing section 200 may comprise one or more wing boxes similar in design to the wing box 100 shown in Figure 1”, Par [0035] lines 7-9).

Regarding Claim 7, Brawley teaches the limitations set forth in Claim 1 and further discloses a part of the fuel-tight boundary is formed by one of the spars (“The wing section 200 may comprise one or more wing boxes similar in design to the wing box 100 shown in Figure 1”, Par [0035] lines 7-9; With wing box 100 implemented in one of the fuel tight sections of element Fig. 2 element 100, element 230 would be a fuel tight connection to spar).

Regarding Claim 10, Brawley teaches the limitations set forth in Claim 1 and further discloses the fuel-tight boundary is a boundary between two adjacent fuel bays arranged to hold fuel, preferably an inboard fuel bay and an outboard fuel bay (Fig. 2 element 240 A and 240 B).

Regarding Claim 12, Brawley teaches the limitations set forth in Claim 1 and further discloses the partition comprises at least one foot or flange attached to the upper cover and at least one foot or flange attached to the lower cover, wherein each foot or flange is integrally formed with the rest of the partition as a single-piece (Flanges of Fig. 1 elements 140).

Regarding Claim 13, Brawley teaches the limitations set forth in Claim 1 and further discloses the inboard portion has a post or flange attached to one of the forward spar and aft spar, the outboard portion has a post or flange attached to one of the forward spar and aft spar, and each post or flange is integrally formed with the rest of the partition as a single-piece (Flanges of Fig. 1 elements 140).

Regarding Claim 14, Brawley teaches an aircraft wing box (Fig. 1 element 100), comprising: a root and a tip, the wing box extending from the tip to the root in a spanwise direction, a forward spar and a aft spar spaced apart in a chordwise direction (Fig. 1 elements 140), and an upper cover and a lower cover each extending between the front and aft spars (Fig. 1 elements 110 and 120), a fuel-tight partition comprising a first portion extending in a substantially chordwise direction (Inboard edge of element 230; Fig. 2), a second portion extending in a substantially chordwise direction (Outboard edge of element 230; Fig. 2), and a third portion between the first and second chordwise portions and extending in a substantially spanwise direction, wherein the first, second and third portions are integral with each other (Intermediate section of element 230 between outboard and inboard edges; Fig. 2).

Regarding Claim 15, Brawley teaches the wing box disclosed in Claim 1 and further discloses an aircraft comprising a wing box according to claim 1 (Fig. 7 element 700).

Regarding Claim 16, Brawley teaches the wing box disclosed in Claim 1 and further discloses a method of manufacturing the wing box of claim 1, the method comprising machining, casting, pressing, co-curing or moulding material to form the partition as a single piece; and installing the partition the partition in the wing box (Fig. 2 element 230).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brawley et al. (EP 3461747 B1) in view of Williams (US 20190329860 A1).

Regarding Claim 8, Brawley teaches the limitations set forth in Claim 1.
Brawley fails to explicitly teach at least one of the covers is integrally formed as a single piece with at least one of the spars.
However, Williams teaches at least one of the covers is integrally formed as a single piece with at least one of the spars (“FIG. 7 illustrates schematically a cross section through the two back to back spar-covers 10, 20. As can be seen, each of the spar-cover components 10, 20 is substantially Z-shaped. The Z-shaped components have a first limb corresponding to the cover, a second limb corresponding to the spar, and a third limb corresponding to the attachment flange for the attachment to the other spar-cover component. The two spar-cover components 10, 20 are assembled by bringing the components 10, 20 back to back such that the front spar upper attachment flange 13 is brought adjacent an interior surface 26 of the upper wing cover 20. Similarly, the rear spar lower attachment flange 23 is brought adjacent an interior surface 16 of the lower wing cover 12.” Par. [0061] lines 1-13).
Brawley and Williams are considered to be analogous to the claimed invention as they are in the same field of aircraft spar/wing box design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar of Brawley to be of a single piece with the cover as disclosed by Williams. Doing so would minimize the weight and reduce the amount of connections which would minimize failure points when a load is applied.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brawley et al. (EP 3461747 B1) in view of Tanner (US 20100051749 A1).

Regarding Claim 11, Brawley teaches the limitations set forth in Claim 1.
Brawley fails to explicitly teach the fuel-tight boundary is a boundary between a fuel bay arranged to hold fuel and a dry bay arranged to be free of fuel.
However, Tanner teaches the fuel-tight boundary is a boundary between a fuel bay arranged to hold fuel and a dry bay arranged to be free of fuel (Fig. 1 boundary between labeled fuel tanks and non-tank sections).
Brawley and Tanner are considered to be analogous to the claimed invention as they are in the same field of aircraft fuel bay/wing box design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel tight boundary of Brawley to be implemented on a side of the fuel bay adjacent to a dry section. It is known in the art that fuel tight boundaries are used to separate sections containing fuel with sections where fuel is not intended to be.

Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be possibly allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644